22 So.3d 743 (2009)
Barbara Ritch JACKSON, Appellant,
v.
DEPARTMENT OF ENVIRONMENTAL PROTECTION, Appellee,
Caribbean Conservation Corporation, Inc., d/b/a Sea Turtle Survival League, Intervenor.
No. 1D08-6383.
District Court of Appeal of Florida, First District.
November 17, 2009.
*744 William L. Hyde of Gunster, Yoakley, and Stewart, P.A., Tallahassee, for Appellant.
Kelly L. Russell, Senior Assistant General Counsel, Florida Department of Environmental Protection, Tallahassee, for Appellee; and Brett M. Paben of WildLaw, St. Petersburg, for Intervenor.
PER CURIAM.
Barbara Ritch Jackson appeals a final order of the Department of Environmental Protection (Department) pursuant to section 120.68, Florida Statutes (2008). A reviewing court shall set aside agency action if such action depends on "any finding of fact . . . not supported by competent, substantial evidence . . . ." § 120.68(7)(b), Fla. Stat. (2008). We affirm.
Appellant began construction on a coastal armoring system in front of her single-family, seafront residence after Hurricane Dennis made landfall in July 2005. After issuing a notice of intent to deny appellant's permit application for maintenance of a permanent armoring structure, the Department referred the matter to the Division of Administrative Hearings, which conducted a final hearing pursuant to appellant's request.
In paragraphs 104 and 105 of his Recommended Order, the Administrative Law Judge found that appellant's project did not meet all of the permitting criteria of Florida Administrative Code Rules 62B-33.005 and 62B-33.0051 because the project extended farther seaward than would an alternative type of armoring structure and did not adequately minimize adverse impacts on the beach-dune system. The Department adopted these findings and denied appellant's permit application. We must affirm because appellant has not demonstrated that the findings underlying paragraphs 104 and 105 of the Recommended Order were not based on competent substantial evidence.
AFFIRMED.
KAHN, BENTON, and CLARK, JJ., concur.